Citation Nr: 1032489	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-38 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for traumatic brain injury 
(TBI) residuals.

3.  Entitlement to service connection for cold injury residuals 
in both hands.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1943 to November 1945, including service in World War II.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions in July 2006 and February 2009 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied service connection for PTSD and 
cold injury residuals and denied service connection for TBI 
residuals, respectively.

The Veteran had also initiated an appeal of the July 2006 rating 
decision denying service connection for a back disability.  He 
withdrew that claim by a written statement received in December 
2007.

The issue of entitlement to nonservice-connected 
disability benefits has been raised by the record, but has 
not been adjudicated by the RO.  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not currently have a diagnosis of PTSD, nor 
has such a disability been shown during any portion of the 
appeals period.

2.  The Veteran does not currently have any TBI residuals, nor 
has such a disability been shown during any portion of the 
appeals period.

3.  The Veteran does not currently have any cold injury residuals 
in either hand, nor has such a disability been shown during any 
portion of the appeals period.


CONCLUSIONS OF LAW

1.  The criteria for service connection of PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).

2.  The criteria for service connection of TBI residuals have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).

3.  The criteria for service connection of cold injury residuals 
in both hands have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  
Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by letters 
dated in November 2005, December 2005, January 2006, March 2006, 
and December 2008.  The Veteran was notified of the evidence 
needed to substantiate a claim of service connection, namely, 
evidence of current disability; evidence of an injury or disease 
in service, or an event in service, causing injury or disease; 
and evidence of a relationship between the current disability and 
the injury, disease, or event in service.  Additionally, the 
Veteran was notified that VA would obtain VA records and records 
of other Federal agencies, and that he could submit other records 
not in the custody of a Federal agency, such as private medical 
records or with his authorization VA would obtain any such 
records on his behalf.  The notice included the general 
provisions for the effective date of a claim and the degree of 
disability assignable. 

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to 
the extent there was pre-adjudication notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the 
claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided content-
complying VCAA notice the claim was readjudicated, as evidenced 
by the supplemental statements of the case in November 2009, 
December 2009, and June 2010.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to prejudicial 
error analysis).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The Veteran's service treatment and 
service personnel records are unavailable and are presumed to 
have been irretrievably lost in the 1973 fire at the National 
Personnel Records Center.  Where service medical records are 
unavailable through no fault of the claimant, there is a 
heightened duty to assist him by obtaining other medical records 
which may be relevant to his claims.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The RO has obtained the Veteran's post-service 
VA treatment records, and records related to his Social Security 
Disability claim.  The Veteran has not identified any additional 
pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in March 2010, in an 
effort to substantiate each of his service connection claims.  
The Board notes that the VA examination reports contain 
sufficiently specific clinical findings and informed discussion 
of the pertinent history and features of the disabilities on 
appeal to provide probative medical evidence adequate for rating 
purposes.  The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the case 
and no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  

As there is no indication of the existence of additional evidence 
to substantiate the claims, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claims is required to comply with the duty to assist.



Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

In a service connection claim, the threshold question is whether 
or not the Veteran actually has the disability for which service 
connection is sought.  In the absence of proof of present 
disability, there can be no valid claim of service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
requirement of a current disability may be met by evidence of 
symptomatology at the time of filing or at any point during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 
323 (2007).




Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be 
done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show.  The 
Veteran should not assume that the Board has overlooked pieces of 
evidence that are not specifically discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires 
only that the Board provide reasons for rejecting evidence 
favorable to the Veteran.

PTSD

The Veteran filed for service connection of PTSD in November 2005 
based on "combat" and his "part in liberating Buchenwald."  As 
noted above, the Veteran's service treatment and service 
personnel records are presumed to have been irretrievably lost in 
the 1973 fire at the National Personnel Records Center.  The 
record does include a copy of the Veteran's DD 214 which shows 
that he served during World War II in the Eastern Theater of 
Operations and was involved in campaigns in Normandy, Northern 
France, the Ardennes, the Rhineland, and Central Europe.  His 
unit, the XIX Tactical Air Command, also received the Meritorious 
Unit Award.

In the stressor statement submitted in December 2005, the Veteran 
identified the following incidents as contributing to his claimed 
PTSD: the Battle of the Bulge, the Siegfried Line, and Dachau.  
He specifically mentioned seeing fellow soldiers getting wounded, 
losing body parts, or dying in combat.  He also cited having to 
go into the concentration camps and the terrible smell of death 
and dying people and the sight of so many dead bodies.

In September 2009, the Veteran submitted a statement asserting 
that he fell into the category covered by the proposed revision 
of PTSD criteria based on fear of hostile military action.  He 
reiterated that his unit's participation in the liberation of 
Dachau was a terrible stressor, as was being in the kitchen in 
Nancy, France, when it blew up and knocked him unconscious.

In response to RO inquiry, in February 2010 the Defense Personnel 
Records Inventory System (DPRIS) provided some history of the 
Veteran's assigned unit during World War II.  The report 
indicated that there was no mention of the 312th Fighter Control 
Squadron being stationed in Nancy, France during the July to 
September 1944 time frame; rather, the unit was stationed at 
Vignuelles, France, during that period.  In September 1944, the 
unit was subjected to an enemy gas attack and the entire bivouac 
and operation areas were affected.  The DPRIS report also noted 
that there was no documentation of an attack on an airfield in 
Nancy, France, during the July to September 1944 period.

The Veteran's post-service VA treatment records are silent as to 
any complaints, treatment, symptoms, or diagnosis of PTSD or 
other mental health disabilities.  In his PTSD questionnaire, the 
Veteran indicated that he had never been treated for or diagnosed 
with PTSD.

On March 2010 VA psychological examination, the claims file and 
all electronic records were reviewed.  The examiner was not able 
to obtain much information about medical history or stressors 
from the Veteran as a result of his advanced dementia; she 
included the Veteran's son in the interview process in order to 
get as complete a record as possible.  The son reported that 
because of the Veteran's dementia, about half of what he said on 
any given subject was true, and half seemed to be confabulation.  
Neither the Veteran nor his son described any residual symptoms 
typical of PTSD in regards to the Veteran's military service.  
Based on their reports, there was no evidence of flashbacks, 
problems in intimacy, traumatic dreams, road rage, social 
isolation, or reliving the event.  While the Veteran's military 
history contained incidents which might give rise to PTSD, his 
life for the 50 years after service separation did not show any 
significant PTSD symptoms.  Rather, the examiner diagnosed 
Dementia; after neuropsychological testing, the examiner offered 
the opinion that it was less likely than not that the Veteran's 
neurocognitive difficulties were due to gas exposure during World 
War II.  The basis for this opinion was the Veteran's ability to 
function successfully as an electrician for many years after 
service separation; based on the description of his symptoms 
provided by his family, it was more likely that the difficulties 
were vascular in origin.

While the Veteran has claimed that he experiences PTSD and has 
haunting memories of seeing the devastation of World War II, and 
while he is considered competent to provide evidence on symptoms 
which he has experienced, he lacks the requisite medical training 
and expertise to provide a diagnosis of any psychiatric 
condition, including PTSD.  Therefore, competent medical evidence 
is required to substantiate the claim.  See Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under case 
law, lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the determination is 
not medical in nature and is capable of lay observation).

Here, there is no evidence of a diagnosis of PTSD; in fact, the 
Veteran has stated that he has never been treated for or 
diagnosed with PTSD.  In addition, the VA examiner noted that 
neither the Veteran nor his son recalled the Veteran exhibiting 
any of the symptoms of PTSD, such as reexperiencing or reliving 
the traumatic event, intrusive thoughts or memories, or 
avoidance.  As such, the VA examiner specifically stated that the 
Veteran does not have PTSD.

Without medical evidence of a current diagnosis of a claimed 
disability, the threshold requirement for establishing service 
connection for such disability is not met.  Thus, the claim of 
service connection for PTSD must be denied.  The preponderance of 
the evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

TBI Residuals

In November 2005 and September 2006, the Veteran filed claims of 
service connection for TBI residuals and residuals of a skull 
fracture, respectively.  He attributed both disabilities to the 
same event, namely being on duty as a cook in the camp kitchen in 
Nancy, France, sometime in July to September 1944, when the 
building was bombed.  He reported being hospitalized for some 
time after this injury.

The Veteran's post-service treatment records are silent as to any 
discussion of a head injury or skull fracture during World War 
II, and there is no evidence of treatment for any residuals 
related to such injuries.

In October 1984, the Veteran underwent a psychological evaluation 
related to his Social Security Disability claim.  The examiner 
noted a 35 year work history as an electrician.  The Veteran 
reported he had never been involved in any auto accidents, 
industrial accidents, or undergone any trauma other than the 
January 1982 injury to his shoulder which precipitated the Social 
Security claim.  He did not relate to the examiner any history of 
skull fracture or head injury in the military.

On March 2010 VA examination, the Veteran provided an oral 
history of a TBI in the military which was not noted anywhere in 
the claims file, including in his post-service medical records.  
He stated that in 1943 when stationed somewhere near Dachau, he 
was working in the kitchen when a V2 rocket landed about 20 feet 
outside the kitchen door.  It blew up the kitchen and threw him 
backward; he landed on the floor and hit his head.  He said he 
was unconscious for 7 to 10 days and was hospitalized for 
approximately six months, with posttraumatic amnesia for 1 to 6 
months after the incident.  He said he was put on light duty for 
his remaining 18 months in service and was discharged due to 
memory deficits and inability to perform his duties.  He 
complained of memory issues, headaches, and sleep disturbance 
since that time.  The examiner noted that the examination request 
indicated a gas attack in September 1944, which the Veteran 
denied any involvement in.  Specific symptoms of the Veteran's 
alleged TBI were discussed, including: daily headaches of varying 
duration; frequent feelings of light-headedness when standing up 
quickly; difficulties falling and staying asleep; fatigue; recent 
balance difficulties; memory deficits; difficulty reading; 
hypersensitivity to light during a headache; irritability; and 
occasional episodes of excess sweating.  On physical examination, 
the Veteran exhibited a decreased sense of smell and an absent 
gag reflex, as well as tremors in his hands, and some gait 
abnormalities.  All other testing was within normal limits.  The 
examiner indicated that after an exhaustive review of the record, 
he found inconsistencies between the Veteran's report and his 
documented history.  Specifically, there was no documentation of 
the event described or of any TBI having occurred in service by 
either the Veteran or any of his medical treatment providers.  
The examiner did note a prior claim in the file for an abdominal 
muscle strain due to working in the kitchen in 1943 or 1944, 
which caused the Veteran to be hospitalized for two months.  That 
claim did not mention any TBI, loss of consciousness, or six 
month hospitalization.  In addition, the October 1984 psychiatric 
evaluation was noted, wherein the Veteran denied any traumatic 
injuries other than the 1982 motor vehicle accident which injured 
his left shoulder.  Based on the Veteran's neurocognitive 
difficulties, linked by concurrent VA examinations to dementia, 
the examiner stated that determining if a traumatic brain injury 
actually occurred in service was impossible without resort to 
mere conjecture.  After neuropsychological testing, the examiner 
noted that it was less likely than not that the Veteran's 
neurocognitive difficulties were due to gas exposure during World 
War II, based on his ability to function successfully as an 
electrician for many years after service separation.  The 
description of his symptoms provided by his family made it more 
likely that the difficulties were vascular in origin.

While the Veteran has reported that he experiences headaches and 
memory loss which he attributes to a TBI in service, and while he 
is considered competent to provide evidence on symptoms which he 
has experienced, he lacks the requisite medical training and 
expertise to provide a diagnosis of any traumatic brain injury or 
residuals of such injury.  Therefore, competent medical evidence 
is required to substantiate the claim.  See Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under case 
law, lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the determination is 
not medical in nature and is capable of lay observation).

In this instance, the Board notes that the Veteran does have a 
diagnosis of dementia and has demonstrated memory problems, 
including in the various statements regarding the history of this 
injury throughout the life of the claim and to examiners at each 
of the VA examinations in March 2010.  In addition, there is an 
absence of any discussion of previous TBI throughout the 
Veteran's post-service medical records, and the history of injury 
provided in this claim conflicts with the history provided in 
relation to an earlier claim for stomach problems.  Moreover, the 
Veteran himself denied any previous trauma during his October 
1984 Social Security Disability examination; this examination was 
conducted prior to onset of the Veteran's dementia and is more 
likely to be reliable.  The Veteran's son indicated to one of the 
VA examiner's that as a result of the dementia, the Veteran's 
statements on most subjects were not reliable.  Finally, the VA 
examiner stated that he could not state, without resorting to 
mere speculation, that a TBI actually occurred in service, 
because of the convoluted history and the Veteran's confusion.  
The examiner did not diagnose any current disabilities which are 
residuals of such an injury.

Without medical evidence of a current diagnosis of a claimed 
disability or any residuals of a TBI, the threshold requirement 
for establishing service connection for such disability is not 
met.  Thus, the claim of service connection for TBI residuals 
also must be denied.  The preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

Cold Injury Residuals

In November 2005, the Veteran filed a claim of service connection 
for cold injury residuals in both his left and right hands.  On 
his Substantive Appeal (VA Form 9), the Veteran stated that he 
was in the Rhineland Campaign and the Battle of the Bulge during 
the coldest winters on record in Germany.  He requested a VA 
examination because it was conceded that he was exposed to 
freezing weather.

On March 2010 VA examination, the examiner noted that the Veteran 
served in the Normandy, Northern France, Ardennes, Rhineland, and 
Central Europe Campaigns.  He was exposed to extreme cold weather 
while stationed in France and Germany with the 312th Fighter 
Squadron.  The Veteran could not remember all of his service, but 
knew that he worked as cook.  He stated that a buzz bomb went off 
outside his tent and he was in a coma for 10 to 12 days and had 
posttraumatic amnesia for several months after the explosion.  He 
did not recall sustaining any cold injuries to his hands or feet.  
He said that as a cook, he was frequently able to warm up near 
the cook stoves and did not spend any time in foxholes.  However, 
he stated that cold injuries could have occurred during the 
period of time for which he had posttraumatic amnesia.  On 
physical examination, the examiner noted no evidence of tissue 
loss or Reynaud's phenomenon in either hand.  The Veteran 
reported he had developed sensitivity to cold in the previous 5 
years or so, but had not experienced such symptoms before, even 
when swimming in the fairly cold waters off the Southern 
California coast.  He reported significant sweating, as well as 
numbness in his right forearm and hand when the temperature was 
foggy or below 45 degrees.  There were no recurrent fungal 
infections, no frostbite scars, and no changes in nail growth or 
skin color or thickness noted.  The Veteran did have arthritis in 
both hands and knees, which only bothered him when it was cold.  
He reported that he had found Oregon to be too cold for him and 
he planned to move back to Southern California because of his 
cold sensitivity.  Neurologic testing of both hands and both feet 
was within normal limits for all extremities.  The examiner 
stated that there was no evidence of cold injury to the Veteran's 
hands or feet and that the Veteran did not remember any cold 
injury to his hands or feet.  X-rays showed degenerative 
arthritis in both hands, but no evidence of cold injury 
residuals.

The Veteran himself has stated that he does not recall ever 
sustaining any cold injuries to his hands in service.  Although 
he has asserted, and it is conceded, that the weather conditions 
experienced in France and Germany during World War II were quite 
cold, the issue before the Board is whether he sustained any 
residual injuries or disabilities as a result of that cold 
weather.  The VA examiner has indicated that no such injuries or 
disabilities were observed on examination.

Without medical evidence of a current diagnosis of a claimed 
disability, the threshold requirement for establishing service 
connection for such disability is not met.  Thus, the claim of 
service connection for cold injury residuals in both hands also 
must be denied.  The preponderance of the evidence is against the 
claim and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).









ORDER

Service connection for PTSD is denied.

Service connection for TBI residuals is denied.

Service connection for cold injury residuals in both hands is 
denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


